Case 3:19-mj-OO747-SCC Document 3 Filed 04/11/19 Page 1 of 2

AO 93 (Rev. 121'09) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
District cf Puerto Rico

ln the Matter of the Search of

(Briefiy describe the property ro be searched )

or identify tire person by name and address) Cg_g@ NO_ l q"` qq 7 (écc'

One USPS Priority Nlaii Express Parce| bearing tracking
# EE 457 766 078 US affixed to the parcel.

\_/\_/\_/\_/\_/\-.J

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the District of Puerto Ricc
(idenn_')jr the person or describe tire property to be searched and give irs location):

One USPS Priority Nlai| Express Parce| bearing tracking # EE 457 766 078 US affixed to the parce|.

The person or property to be searched, described above, is believed to conceal (r'denn‘j§» draper-ron or describe rhe

property to be seized)!
Contro|led substancesl materials and documents reflecting the distribution of controlled substances through the U.S.
Niai|s, including money and/or monetary instruments consisting of payment and/or proceeds relative to the distribution

of controlled substances
I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or

 

property
YOU ARE COMMANI)ED to execute this warrant on or before 0 L-l ‘ l g }C)( z
(noi to esce\ea' r'4udays)
ii in the daytime 6:00 a.m. to 10 p.m. ij at any time in the day or night as l find reasonable cause has been

established

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate .ludge
on duty

(name]

ij I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
S€El_I‘Cl‘l€d OI' S€lZ€Cl (check the appropriate box) g fOl' dayS (nor to ex d 30).

59 ij until, the facts justifying e later specific da of

Date_and time issued: 0 U\ \O' Do\q 229 ///(/\/ W C€/</

_ / /V Judg,le'a' signature

City and gtLté:t€N$`aifJuan, Puerto Rico - |Vlagistrate Judge Sy|via Carreno-Coi|

Prinred name and title

    

Case 3:19-mj-OO747-SCC Document 3 Filed 04/11/19 Page 2 of 2

A 0 93 (Rev. 12/09) Search and Sei:ure Warrant (Page 2)

 

Return

 

Case No..' Date ana’ time warrant executed: Copy of warrant and inventory left witli.'

loi""/*l'i(§¢c\ @Ll/j )_/(;Lmq migch u.....sPissanJuanFieldonce

 

 

 

Inventory made in the presence af.' }\J\ ass )’\.a~\ don ‘2¢`

lime
admiral is items crews own et trailer 7 ice

 

 

Inventory oftne property taken ana' name of any person(s) seized.

)\lpr%\\§`/\_a gaf C,év\AVC\SC\/mé

 

Certifieation

 

l declare under penalty of perjury that this inventory is correct and was returned along with the original
warrant to the designated judge

Dae.-' i l tang MLQ
\-}`l:{xeczrting 0_)j'icer ’s\s£ignatttre

Juan Baez Rosario /U.S. Posta| inspection Service (TFO)
Printed name and title

 

 

 

 

